156 Cal. App. 2d 460 (1957)
319 P.2d 466
THOMAS EISTRAT, Appellant,
v.
BRUSH INDUSTRIAL LUMBER COMPANY (a Corporation) et al., Respondents.
Docket No. 22662.
Court of Appeals of California, Second District, Division One.
December 30, 1957.
Thomas Eistrat, in pro. per., for Appellant.
W.W. Schooling and Kenneth M. Liskum for Respondents.
FOURT, J.
This is an appeal from an "order entered on plaintiff's motion to tax costs claimed by respondents on appeal" made April 15, 1957, insofar as said order allows costs for the printing of respondents' reply brief in the amount of $89.11, and for printing respondents' answer to the petition of plaintiff for hearing in the Supreme Court in the amount of $98.14.
*461 [1] The respondents were successful in the appeal taken by appellant from a judgment in favor of respondents, and filed a memorandum of costs and disbursements. The appellant filed a motion to tax the costs claimed by respondent and to strike from respondents' memorandum all of the items and to disallow each of them upon the ground that they were not proper charges. The motion was heard and denied as to the items with reference to the costs of printing the briefs and the printing of respondents' answer to appellant's petition for a hearing in the Supreme Court.
Appellant contends that the brief of the respondents was little more than the printing of their memorandum of points and authorities filed in the trial court in support of their demurrer to the plaintiff's third amended complaint, which was sustained without leave to amend. Appellant asserts that had respondents directed the clerk to include such memorandum in the clerk's transcript on appeal, it would have been before the appellate court and would have cost the appellant but $7.20, whereas, by having it printed as a brief the cost was $89.11.
As to the other item, respondents, in answering the petition of appellant for a hearing in the Supreme Court, filed a printed answer, and appellant insists that in effect respondents copied the matter which was before this court and that such was unnecessary.
Further, the appellant contends that the briefs could have been printed at a cheaper price elsewhere, and that in any event they should not have cost more than $22.
The appellant relies upon rule 26(c), Rules on Appeal, as authority for his position that the items should be disallowed. We have perused the rule in question and find nothing therein to sustain any of the appellant's contentions. In our opinion, the prices paid for the printing of the briefs and the answer to the petition in the Supreme Court were reasonable and proper.
Order affirmed.
White, P.J., and Drapeau, J.,[*] concurred.
Appellant's petition for a hearing by the Supreme Court was denied February 26, 1958.
NOTES
[*]   Assigned by Chairman of Judicial Council.